
	
		I
		112th CONGRESS
		2d Session
		H. R. 6297
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Benishek
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to establish a
		  presumption of service connection for certain veterans with tinnitus or hearing
		  loss, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reducing Barriers to Veterans’
			 Benefits Act.
		2.FindingsCongress finds the following:
			(1)Tinnitus is the most common
			 service-connected disability for veterans from all periods of service,
			 accounting for almost 841,000 individuals.
			(2)Hearing loss is the second leading
			 service-connected disability for veterans from all periods of service,
			 accounting for almost 702,000 individuals.
			(3)Since fiscal year 1999, the number of
			 veterans with service-connected disability for tinnitus has increased by an
			 average rate of 17 percent each year.
			(4)The number of tinnitus disabilities has
			 grown from 128,600 in fiscal year 1999 to 840,900 in fiscal year 2011, an
			 increase of more than 500 percent.
			3.Presumption of
			 service-connection for hearing loss and tinnitus
			(a)Presumption
				(1)In
			 generalSubchapter II of chapter 11 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						1119.Presumption of
				service connection for hearing loss associated with particular military
				occupational specialties or combat service
							(a)In
				general(1)For purposes of section
				1110 of this title, and subject to section 1113 of this title, diagnosed
				hearing loss, tinnitus, or both of a veteran described in paragraph (2) shall
				be considered to have been incurred in or aggravated by the service of the
				veteran, notwithstanding that there is no record of evidence of such hearing
				loss or tinnitus, as the case may be, during the period of such service.
								(2)A
				veteran described in this paragraph is a veteran who while on active military,
				naval, or air service—
									(A)was assigned to a military
				occupational specialty or equivalent described in subsection (b); or
									(B)served in combat against a hostile
				force during a period of hostilities (as defined in section 1712A(a)(2)(B) of
				this title).
									(b)Military
				occupational specialtyA military occupational specialty or
				equivalent referred to in subsection (a)(2)(A) is a military occupational
				specialty or equivalent, if any, that the Secretary determines in regulations
				prescribed under this section in which individuals assigned to such military
				occupational specialty or equivalent in the active military, naval, or air
				service are or were likely to be exposed to a sufficiently high level of
				acoustic trauma as to result in permanent hearing loss, tinnitus, or
				both.
							(c)Determination(1)If the Secretary determines under
				subsection (b) that a presumption of service connection is warranted for a
				military occupational specialty or equivalent, the Secretary shall, not later
				than 60 days after the date of the determination, issue proposed regulations
				setting forth the Secretary’s determination.
								(2)If the Secretary determines under
				subsection (b) that a presumption of service connection is not warranted for a
				military occupational specialty or equivalent, the Secretary shall, not later
				than 60 days after the date of the determination—
									(A)publish the determination in the
				Federal Register; and
									(B)submit to the Committees on Veterans’
				Affairs of the Senate and the House of Representatives a report on the
				determination, including a justification for the
				determination.
									.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 11 of
			 such title is amended by inserting after the item relating to section 1118 the
			 following new item:
					
						
							1119. Presumption of service connection
				for hearing loss associated with particular military occupational specialties
				or combat
				service.
						
						.
				(b)Presumption
			 rebuttableSection 1113 of title 38, United States Code, is
			 amended by striking or 1118 each place it appears and inserting
			 1118, or 1119.
			(c)Presumption
			 during peacetime serviceSection 1137 of title 38, United States
			 Code, is amended by striking and 1113 and inserting 1113,
			 and 1119.
			(d)Effective
			 dateSection 1119 of title 38, United States Code, as added by
			 subsection (a)(1), shall apply with respect to a claim for compensation made on
			 or after the date that is 60 days after the date on which the Secretary
			 prescribes regulations pursuant to subsection (c)(1) of such section.
			4.Audiometric test
			 required before separation of members of the Armed Forces
			(a)In
			 generalChapter 59 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
				
					1179.Audiometric
				test requiredUnder
				regulations prescribed by the Secretary of Defense, the Secretary of a military
				department shall ensure that a member of the armed forces under the
				jurisdiction of the Secretary receives an audiometric test at the 8000 Hz
				frequency (or other test that the Secretary of Defense determines has the
				ability to discover potential future hearing loss) to evaluate the hearing of
				the member during the 90-day period before the date on which the member is
				discharged, separated, or
				retired.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding after the item relating to section 1178 the following new
			 item:
				
					
						1179. Audiometric test
				required.
					
					.
			(c)Effective
			 dateSection 1179 of title 10, United States Code, as added by
			 subsection (a), shall apply with respect to a member being discharged,
			 separated, or retired from the Armed Forces on or after the date that is 60
			 days after the date of the enactment of this Act.
			
